Michael Buschbach
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Buschbach No. 66,307 on 5/11/2022.
The following claims had been amended:
Claim 8 (Currently amended): The method of claim 1, wherein the first graphical user interface comprises a third graphical element for a third aggregate representing a third plurality of servers, and a graphical indicator visually linking the first 
aggregate and the third aggregate and indicative of a status of communications between the first aggregate and the third aggregate.
Claim 18 (Currently amended): The controller of claim 12, wherein the first graphical user interface comprises a third graphical element for a third aggregate representing a third plurality of servers, and a graphical indicator visually
linking the first aggregate and the third aggregate and indicative of a status of communications between the first aggregate and the third aggregate.

3.	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations in response to receiving an indication of a user input at the first graphical user interface, the user input indicating selection of the graphical indicator, generating, by the computing device, a second graphical user interface comprising a plurality of status blocks for different pairs of servers from the first plurality of servers and the second plurality of servers, each of the different pairs of servers including a server of the first plurality of servers and a server of the second plurality of servers, wherein each status block of the plurality of status blocks indicates a status of communications between the corresponding, different pair of servers; and outputting, by the computing device, the second graphical user interface for display at the display device recited in claims 1, 12 and 20, when taken in the context of the claims as a whole.
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 12, and 20 as a whole.
Thus, claims 1, 12 and 20 are allowed over the prior arts of record.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



XUYANG XIA
Primary Examiner
Art Unit 2143

/XUYANG XIA/Primary Examiner, Art Unit 2143